Name: Commission Regulation (EC) No 3023/94 of 13 December 1994 amending Regulations (EEC) No 1912/92, (EEC) No 2254/92, (EEC) No 2255/92 and (EEC) No 2312/92 laying down detailed rules for implementing the specific arrangements for supplying the Canary Islands, Madeira and the French overseas departments with live bovine animals
 Type: Regulation
 Subject Matter: cooperation policy;  regions of EU Member States;  means of agricultural production;  overseas countries and territories;  trade
 Date Published: nan

 No L 321 /6 Official Journal of the European Communities 14. 12. 94 COMMISSION REGULATION (EC) No 3023/94 of 13 December 1994 amending Regulations (EEC) No 1912/92, (EEC) No 2254/92, (EEC) No 2255/92 and (EEC) No 2312/92 laying down detailed rules for implementing the specific arrangements for supplying the Canary Islands, Madeira and the French overseas departments with live bovine animals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Articles 4 (4) and 5 (2) thereof, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (3), as last amended by Regulation (EEC) No 1974/93, and in particular Article 10 thereof, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (4), as amended by Commission Regulation (EEC) No 3714/92 (*), and in particular Article 9 thereof, Whereas the aid for the products from the Community market contained in the forecast supply balance was fixed by Commission Regulations (EEC) No 1912/92 (6), (EEC) No 2254/92 Q, both as last amended by Regulation (EC) No 3022/94 (8), (EEC) No 2255/92 (9), as last amended by Regulation (EC) No 2490/94 (10), and (EEC) No 2312/ 92 (n), as last amended by Regulation (EC) No 2491 / 94 (12); Whereas as a result of the application of the criteria for the determination of Community aid to the current market situation and, in particular, to the quotations and prices for bovine animals in the European part of the Community and on the world market and the amend ­ ment of the code of certain products eligible for aid, the aid for the supply of the Canary Islands, Madeira and the French overseas departments with these products is as given in the Annex ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 1 . Annex II to Commission Regulations (EEC) No 2254/92, (EEC) No 2255/92 and (EEC) No 2312/92 is hereby replaced by Annex I hereto . 2. The amount of aid referred to in Annex III to Regu ­ lation (EEC) No 1912/92 is replaced by the amount given in Annex II hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 December 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6 . 1992, p. 13 . (2) OJ No L 180 , 23. 7. 1993, p. 26. (3) OJ No L 173, 27. 6 . 1992, p. 1 . (4) OJ No L 356, 24. 12. 1991 , p . 1 . Ã  OJ No L 378, 23. 12. 1992, p. 23. H OJ No L 192, 11 . 7. 1992, p. 31 . 0 OJ No L 219 , 4 . 8 . 1992, p. 34. (8) See page 4 of this Official Journal , n OJ No L 219, 4. 8 . 1992, p. 37. ( 10) OJ No L 265, 15. 10 . 1994, p. 19 . (") OJ No L 222, 7. 8 . 1992, p. 32. (12) OJ No L 265, 15. 10. 1994, p. 21 . 14. 12. 94 Official Journal of the European Communities No L 321 /7 ANNEX I 'ANNEX II Amounts of aid that can be granted to male bovine animals for fattening coming from the Community market (ECU/head) CN code Amount of aid ex 0102 90 05 75 ex 0102 90 29 150 ex 0102 90 49 200 0102 90 79 300' ANNEX II ANNEX III Amount of aid that can be granted in the Canary Islands for pure-bred breeding bovines originating in the Community (ECU/head) CN code Description Aid 0102 1000 Pure-bred breeding bovines (') 750 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions .